J -S38025-19



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA

               v.


    ANGEL L. LEON

                     Appellant                :   No. 1621 EDA 2018

            Appeal from the Judgment of Sentence February 26, 2018
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0002882-2017


BEFORE:      OTT, J., DUBOW, J., and COLINS*, J.

MEMORANDUM BY DUBOW, J.:                               FILED AUGUST 09, 2019

        Appellant, Angel   L.   Leon, appeals from the Judgment of Sentence

entered in the Montgomery County Court of Common Pleas on February 26,

2018, following his negotiated guilty plea to one count of Drug Delivery

Resulting in Death, and two counts of Possession with Intent to Deliver

("PWID").1 After careful review, we affirm.

        The facts and procedural history, as gleaned from the record, including

the trial court's November 7, 2018 Opinion, are as follows. On February 23,

2017, Roger Korfmann died from       a   heroin overdose. The initial investigation

into Mr. Korfmann's death showed that he and Appellant had exchanged text

messages that were drug related. On April 14, 2017, Upper Merion Township

police and Montgomery County detectives executed             a   search warrant on



1   18 Pa.C.S. § 2506(a) and 25 P.S. §    780-113(a)(30), respectively.

     Retired Senior Judge assigned to the Superior Court.
J   -S38025-19



Appellant's home, resulting in the recovery of drugs and         a   firearm.    Police

arrested Appellant that same day and the Commonwealth charged him with

the above crimes, as well as numerous other offenses including Recklessly

Endangering Another Person and Unlawful Possession of        a   Firearm.

            On January 30, 2018, Appellant filed a Motion to Suppress Statements,

Physical Evidence, and Cell Service Information Data.2 The Commonwealth

filed   a   Response to Appellant's Motion to Suppress on February 5, 2018. The

court scheduled        a   hearing on the Motion and other pretrial matters for

February 26, 2018.

            On Friday February 21, 2018, prior to the hearing and before the court

had ruled on Appellant's Motion to Suppress, the Commonwealth discovered

that the authorizing magistrate judge had neglected to sign one of the two
signature lines on the face of the search warrant, thus rendering the warrant

defective.3

            In light of this discovery, the Commonwealth extended     a   plea offer to

Appellant of 8 to 16 years' incarceration, followed by 4 years of probation. The

Commonwealth explained to Appellant that, even though under Pennsylvania




2 The trial court docket reflects that, on July 26, 2017, Appellant's prior
counsel had previously filed a Motion to Suppress Statement and a Motion to
Suppress the Search of [Appellant's] Residence and Search of [Appellant's]
Cell Phone. It does not appear that the trial court disposed of these Motions.

3 Pursuant to Pennsylvania law, this defect rendered all of the evidence
obtained during the search of Appellant's home inadmissible.


                                         -2
J   -S38025-19



law its search warrant was fatally flawed, the federal government recognizes

a   "good faith exception" to the warrant requirement that would render it valid

in a     federal prosecution.4   The prosecutor further explained that the U.S.

Attorney's Office for the Eastern District of Pennsylvania was interested in

bringing federal charges against Appellant for offenses related to the drugs

and firearm recovered from his home which, because of Appellant's prior

criminal record, would expose Appellant to        a   20- to 40 -year mandatory

minimum sentence of incarceration if he were convicted in federal court.5 The

Commonwealth and the U.S. Attorney advised Appellant that he had until

Monday February 26, 2018, to accept the plea deal.

         On   February 26, 2018, the parties appeared for the previously -

scheduled suppression hearing. Counsel explained to the court the status of

the case and that Appellant was still considering the Commonwealth's plea

offer.     The court delayed commencement of the hearing so that Appellant

could confer with his attorney and his family about the plea offer. In addition,

the U.S. Attorney's Office provided Appellant with        a   letter explaining its

intentions.




4 The magistrate judge who approved the instant warrant was willing to testify
that the omission of his signature was inadvertent, and he did, in fact, find
probable cause to issue the warrant.

5  In particular, the U.S. Attorney indicated that the federal government
intended to indict Appellant for PWID, Possession of a Firearm in Furtherance
of Drug Trafficking, and Felon in Possession. See 21 U.S.C. § 841(a), and 18
U.S.C. §§ 924(c); 922(g); and 922(e), respectively.

                                        - 3 -
J   -S38025-19



          After the delay, Appellant informed the court that he would accept the

Commonwealth's offer, following which Appellant's counsel and the court

conducted           a   lengthy and thorough guilty plea colloquy. See N.T., 2/26/18, at

7-22. The court immediately sentenced Appellant to the negotiated term of 8

to 16 years' incarceration followed by 4 years of probation.

          On March 2, 2018, Appellant wrote a         letter to the trial court seeking to

withdraw his guilty plea. The envelope in which Appellant mailed the letter

bore      a       postmark dated March 5, 2018. The Montgomery County Court of

Common Pleas docketed the letter on March 9, 2016, and forwarded                    a   copy

of it to Appellant's counsel pursuant to Pa.R.Crim.P. 576(A)(4).

          On March 16, 2018, Appellant's counsel filed a Petition requesting leave

to file       a   Motion to Withdraw Guilty Plea Nunc Pro Tunc. On March 26, 2018,

the trial court expressly granted Appellant leave to file          a   Motion to Withdraw

Guilty Plea nunc pro tunc. The Commonwealth filed             a   Response to Appellant's

Motion on April 25, 2018. On May 11, 2018, the trial court held              a   hearing on

the Motion to Withdraw Guilty Plea, and denied the Motion that same day.

          This timely appeal followed.6 Both Appellant and the trial court complied

with Pa.R.A.P. 1925.


6 Appellant's request to file a Motion to Withdraw his guilty plea, and the trial
court's express grant to Appellant of permission to file the Motion within 30
days of his Judgment of Sentence, tolled the deadline for Appellant to file a
timely Notice of Appeal. See Commonwealth v. Capaldi, 112 A.3d 1242,
1244 (Pa. Super. 2015) (explaining that a post -sentence motion nunc pro tunc
will toll the appeal period if the defendant both requests that the court


                                               -4
J   -S38025-19



        Appellant raises the following issue on appeal:

        [] Did the trial court err in denying [Appellant's] [M]otion to
        [W]ithdraw his guilty plea after prosecution informed him for the
        first time mere days before his pre-trial hearing that he would face
        federal charges if he did not accept the time -limited plea offer?
Appellant's Brief at vi.

        Appellant claims that the trial court erred in denying his Motion to

Withdraw Guilty Plea because the Commonwealth deprived                    him of    a

"reasonable timeframe to process" its plea offer. Id. at 10. Appellant avers

that his plea was not knowing, intelligent, and voluntary    in   light of the "high -

stakes" nature of the decision to enter       a   plea, and the Commonwealth's

"inflexible deadline[.]" Id. at 10-11. He insists that it was unreasonable for

the Commonwealth to "attach an inflexible, short deadline to the plea offer"

where the basis for that    offer-the Commonwealth's fatally defective search
warrant-introduced "both      a   new ground for defense and potential federal

charges[.]" Id. at 12. Appellant also impugns the Commonwealth's eleventh -
hour cooperation with the federal government, and characterizes the U.S.

Attorney's "newfound interest" in prosecuting him as "operating effectively as

a   threat to coerce him into accepting the Commonwealth's [plea] offer." Id.

at 12-13.     He concludes,   therefore, that the "unique circumstances of the

[Commonwealth's] pressurized offer in light of the liberty interests at stake

created an unjust atmosphere of duress."      Id. at   13.



consider his motion nunc pro tunc, and the court expressly permits the filing
of a post -sentence motion nunc pro tunc, within 30 days of his judgment of
sentence).

                                       -5
J   -S38025-19



        We review an order denying a post -sentence motion to withdraw a guilty

plea for an abuse of discretion.    Commonwealth v. Gordy,                 73 A.3d 620, 624

(Pa. Super. 2013).     We will not disturb the trial court's decision absent an

abuse of that discretion.    Id.
        Following the imposition of    a   sentence,   a    defendant can withdraw his

guilty plea only where it      is   "necessary to correct        a       manifest injustice."

Commonwealth v. Kpou, 153 A.3d 1020, 1023                    (Pa. Super. 2016) (citation

omitted). A "manifest injustice occurs when        a   plea is not tendered knowingly,

intelligently, voluntarily, and understandingly." Id. (citation omitted).

        Pa.R.Crim.P. 590 requires that the court take pleas in open court and

conduct an on -the -record colloquy to ascertain whether             a   defendant   is   aware

of his rights and the consequences of his plea. Commonwealth v. Hodges,

789 A.2d 764, 765 (Pa. Super. 2002) (citing Pa.R.Crim.P. 590). Under Rule

590, the court should confirm, inter alia, that         a   defendant understands: (1)

the nature of the charges to which he is pleading guilty; (2) the factual basis

for the plea; (3) he    is   giving up his right to trial by jury; (4) and the

presumption of innocence; (5) he is aware of the permissible ranges of

sentences and fines possible; and (6) the court is not bound by the terms of

the agreement unless the court accepts the plea.                     Commonwealth v.
Watson, 835 A.2d 786, 796-97 (Pa. Super. 2003). This Court evaluates the
adequacy of the plea colloquy and the voluntariness of the resulting plea by

examining the totality of the circumstances surrounding the entry of that plea.

Commonwealth v. Muhammad, 794 A.2d 378, 383-84                            (Pa. Super. 2002).

                                           - 6 -
J   -S38025-19



Pennsylvania law presumes     a   defendant who entered   a   guilty plea was aware

of what he was doing, and the defendant bears the burden of proving

otherwise.       Commonwealth v. Pollard, 832 A.2d 517, 523            (Pa. Super.

2003).

        The Honorable Gail A. Weilheimer, who presided over all stages of

Appellant's case, has authored    a   comprehensive, thorough, and well -reasoned

Opinion, citing to the record and relevant case law in addressing Appellant's

claim. See PCRA Court Opinion, 9/7/18, at 5-14 (considering the totality of

the circumstances surrounding the entry of Appellant's plea and concluding

that the "record reflects Appellant's understanding of the guilty plea that he

voluntarily chose to enter, as he was given an extensive qualifying
examination during which [the trial court] and counsel for both parties clearly

explained the issues with regard to the charges and sentencing"). Our review

of the record, including the Notes of Testimony from Appellant's guilty plea

colloquy, supports the trial court's conclusion. We, thus, conclude that the

trial court did not abuse its discretion in denying Appellant's Motion to

Withdraw his guilty plea, and we affirm on the basis of the trial court's Opinion.

        Judgment of Sentence affirmed.




                                         -7
J   -S38025-19




Judgment Entered.




J seph D. Seletyn,
Prothonotary



Date: 8/9/19




                     -8
                                                                                       Circulated 07/22/2019 01 :04 PM
                                OPINION
                                                                       COURTS
IN THE COURT OF COMMON PLEAS OF                          MR�        MERY COUNTY, PENNSYLVANIA
                        CRIMINAL1 fitVJ                              f.•. COUNTY
                                                                       H.


COMMONWEAL TH OF PENNSYLVANIA                           2!118 NOV - 7 PH 2: 55     Common Pleas Court No.:
                                                                                   CP-46-CR-0002882-2017
          v.
                                                                                          Superior Court No.:
ANGEL LEON                                                                                    1621 EDA 2018



WEILHEIMER, J.
                                                 OPINION
                                                                                         November
                                                                                                       .f,  2018

          Defendant/Petitioner, Angel Luis Leon ("Appellant"), instantly appeals to the Superior Court of

Pennsylvania ("Superior Court") from his February 26, 2018, Judgment of Sentence entered by this Court

of Common Pleas of Montgomery County's ("trial court"). Based upon the following, the Judgment of

Sentence should be affirmed.

                                 FACTUAL & PROCEDURAL IDSTORY

          On April 14, 2017, Appellant was charged with drug delivery resulting in death, possession with

the intent to deliver a controlled substance, person not to possess a firearm, and other charges' related to

the overdose death of Roger Korfmann and the subsequent search of Appellant's residence. (Criminal

Complaint, 4/14/17.)

          The hotel staff at the Hyatt House Hotel in Upper Merion Township, Pennsylvania discovered Mr.

Korfmann dead in his room on Thursday, February 23, 2017. (See Affidavit of Probable Cause, 4/14/17.)

Police recovered substantial evidence of heroin use including seventeen ( 17) wax paper bags of heroin.

(Id.) The police also found multiple empty blue wax paper bags, syringes, and Mr. Korfmann's cellular

phone. (Id.)

          The initial investigations into the death showed that text communications extracted from the

victim's phone established the victim communicated with a cellular phone belonging to Appellant. (Id.)




1   The Bill of Information alleges fifteen (15) separate charges. (See Bill of Information, 6/29/17.)
The detectives analyzed the call records and concluded that the exchanges between the victim and

Appellant were drug related. (Id.)

       On April 14, 2017, the Upper Merion Township Police and Montgomery County Detectives

executed a search warrant on the home of Appellant. (Id.) The search resulted in the recovery of drugs

and a firearm. (Id.) Appellant was arrested following the search and transported to Montgomery County

for questioning regarding the death of Mr. Korfmann and the items found in his home. (Id.)

       On Friday, February 23, 2018, the Commonwealth met with defense counsel and conveyed an

offer in this case. (See Comm'w. Response, 4/26/17.) Two days prior, on February 21, 2018, the

Commonwealth discovered that the search warrant for Appellant's residence contained a fatal flaw in

Pennsylvania as it was not signed by the magistrate on one of the two signature lines on the face sheet.

(Id.) It was an inadvertent omission by the signing judge, and the signing judge was willing to testify that

he did in fact find probable cause but mistakenly omitted the signature. (Id.) Both the Commonwealth and

defense counsel timely filed pretrial motions and responses, and the trial court scheduled a hearing on the

motions for February 26, 2019 at 9:00 am. (See Order, 12/11/17.)

       The Commonwealth informed the defense of the error on the face sheet and explained that the

U.S. Attorney's Office for the Eastern District of Pennsylvania (USAO EDPA) was interested in bringing

charges against Appellant for the drugs and the firearm recovered from his home, which would have

exposed Appellant to twenty (20) to forty (40) year mandatory minimum should he be convicted.

(Comm'w. Response, 4/26/17.) The federal government recognizes a good faith exception to the warrant

requirement such that the warrant would not be fatally flawed in a federal prosecution.' In summary, the

Commonwealth would still pursue the drug delivery death and the drug deliveries that occurred in

Montgomery County and the federal government would pursue charges connected with the drugs and gun

found in Appellant's home. The Commonwealth further explained that the USAO EDPA agreed they


2
  See US v. Leon, 468 U.S. 897 (1984) holding that the Fourth Amendment exclusionary rule should not be
applied so as to bar the use in the prosecution's case in chief of evidence obtained by officers acting in
reasonable reliance on a search warrant issued by a detached and neutral magistrate.
                                                     2
        ------------------------------                                                        -·-·--·--··-··· .... -.




would not pursue any federal charges if Appellant accepted the Commonwealth's offer of eight (8) to

sixteen (16) years plus the four (4) year probation by February 26, 2018. (Id.; see also N.T. - Guilty Plea

at 3: 10-4:14.)

        On Monday, February 26, 2018, the Commonwealth, defense counsel, and Appellant appeared in

court for the previously scheduled pretrial motion hearing. (N.T. - Guilty Plea at 3:6-19.) Both counsel

met with the trial court to explain the status of the case and explain Appellant was still considering the

Commonwealth's offer that was extended to him on Friday. (Id. at 3:10-4:14, 2/26/18). Defense counsel

continued discussions with Appellant.

        While contemplating the plea, Appellant was aware that under state law, the omission of the

judge's signature from the search warrant was a fatal defect, and as such, none of the evidence would be

admissible in a Pennsylvania court. (Id. at 9-11.) Appellant was also cognizant that while the

Commonwealth decided not to pursue the charges related to the search, the federal government, under the

good faith exception, was not precluded from indicting on those offenses. (Id.)

        The trial court provided Appellant with substantial accommodations including, exclusive access to

the entire courtroom with his family and his attorney and the courtroom telephone to make any calls

regarding the plea that his wished. (Id. at 4:1-14.) Furthermore, the letter from the U.S. Attorney's Office

was provided to Appellant so that he could make an intelligent decision in determining whether or not to

accept the plea. (D-1.)

        At approximately 11 : 15 am, Appellant informed the trial court that he wished to accept the

Commonwealth's offer. (Id.) Appellant plead guilty to Count 1, drug delivery resulting in death, a felony

in the first degree. Additionally, he pied guilty to Count 3 and Count 4, possession with intent to deliver,

an ungraded felony. As a result of this negotiated plea, the federal government agreed not to prosecute

Appellant and the Commonwealth withdrew the remaining counts, Count 2 and Counts 4 through 15. (See

N.T. -Guilty Plea.)



                                                     3
          Ultimately, Appellant was sentenced for a term of a minimum period of eight (8) years and a

maximum period of sixteen (16) years, plus a four (4) year consecutive probation. (Id. at 22:4-8.)

Appellant completed a written and an extensive oral colloquy in which he clearly acknowledged that he

was knowingly, voluntarily, and intelligently entering into a guilty plea. (D-2, Colloquy, 2/26/18.)

          Appellant, through a pro se letter to the trial court, asked permission to withdraw his guilty plea on

March 2, 20183. (See Pro Se Correspondence, 3/9/18.) Defense counsel then filed a Nunc Pro Tune

Motion to Withdraw Guilty Plea on March 16, 2018. (See Motion to Withdraw Guilty Plea, 3/16/18.)

After a hearing, the trial court denied Appellant's Motion on May 11, 2018. (See Order, 5/11/18; N.T.-

Hearing, 5/11/18.)

          On May 25, 2018, Appellant filed his Notice of Appeal from his February 26, 2018, Judgment of

Sentence entered by the trial court. (See "Notice of Appeal", 1/18/18.) On September 28, 2018, the trial

court directed Appellant to file a Concise Statement of Matters Complained of on Appeal ("Concise

Statement") pursuant to Pennsylvania Rule of Appellate Procedure (Pa. R.A.P .), § 1925(b). (See Order,

9/28/18.) Appellant filed his Concise Statement on October 19, 2018, raising the following issue:


                 1. APPELLANT'S   PLEA    WAS   NOT    GIVEN  "KNOWINGLY,
                    INTELLIGENTLY, AND VOLUNTARILY." SEE GENERALLY,
                    COMMONWEALTH V. HODGES, 789 A.2D 764 (PA.SUPER.CT.2002).
                    THE TRIAL JUDGE PROVIDED OPPORTUNITIES FOR APPELLANT
                    TO CONSULT WITH HIS ATTORNEY BEFORE ACCEPTING THE PLEA
                    AND THE COURT CONDUCTED ORAL AND WRITTEN COLLOQUIES.
                    NONETHELESS, AS DESCRIBED IN APPELLANT'S NUNC PRO TUNC
                    MOTION TO WITHDRAW GUILTY PLEA,           THE UNIQUE
                    CIRCUMSTANCES OF THE PROSECUTOR'S PRESSURIZED OFFER IN
                    LIGHT OF THE LIBERTY INTERESTS AT STAKE CREATED AN
                    UNJUST ATMOSPHERE OF DURESS.

(See Appellant's "Concise Statement", 10/19/18.)



                                The rest of this page was intentionally left blank.




3
    Appellant's letter was dated March 2, 2018 and received by the trial court on March 9, 2018.
                                                        4
                                                DISCUSSION
  I.    STANDARD OF REVIEW

        "In order to sustain the entry of a guilty plea a reviewing court must be satisfied that facts

acknowledged by defendant constitute a prohibited offense, and that defendant had a full understanding of

the nature and consequences of his plea and that he knowingly and voluntarily decided to enter the plea."

Comm. v. Clinger, 833 A.2d 792, 795 (quotation and citation omitted). "[O]nce the defendant has entered

a guilty plea, it is presumed that he was aware of what he was doing, and the burden of proving

involuntariness is upon him. Comm. v. Willis, 68 A.3d 997, 1002 (Pa.Super.2013) (quotation and citation

omitted). The instant record reflects Appellant's understanding of the guilty plea that he voluntarily chose

to enter, as he was given an extensive qualifying examination during which this Court and counsel for

both parties clearly explained the issues with regard to his charges and sentencing. (See generally N.T. -

Guilty Plea.) Wherefore, based on the foregoing and the following discussion, the entry of the guilty plea

and subsequent sentencing by this Court should be affirmed.

 II.    THE INSTANT RECORD REFLECTS APPELLANT'S KNOWING, VOLUNTARY, AND
        INTELLIGENT ACCEPTANCE OF THE GUILTY PLEA AND HIS FULL
        UNDERSTANDING OF THE TERMS AND CONSEQUENCES OF THE SAME.

        Pleas and plea agreements are governed by Pennsylvania Rule of Criminal Procedure 590, which

provides, "[p ]leas shall be taken in open court," and "[t]he judge may refuse to accept a plea of guilty [ ... ]

and shall not accept it unless the judge determines after inquiry of the defendant that the plea is

voluntarily and understandingly tendered." Pa. R. Crim. P. 590(A)(l), (3). Rule 590 requires a separate

inquiry of the defendant on the record by both counsel and the court to determine voluntariness. Id. (B).

The Pennsylvania Supreme Court established the following analysis for determining whether a court

should accept a plea as valid:

       The constitutional requirement for a valid guilty plea is that the record of the guilty plea
       hearing contain an affirmative showing that the defendant understands what the plea
       connotes and ... its consequences. In particular cases, this understanding has been held to
       include: (1) an understanding what specific acts the defendant is admitting and whether
       they make out the crime charged; (2) an understanding of the rights given up by choosing

                                                        5
       not to put the state to its proof; and (3) an understanding of the nature and extent of
       punishment which may be imposed for the crime which the defendant admits committing.

Comm. v. Rodgers, 350 A.2d 815, 817 (Pa. 1976) (quotation marks omitted). Furthermore, "[t]he mere

fact that a defendant is under pressure at the time he entered a guilty plea will not invalidate the plea,

absent proof that he was incompetent at the time the plea was entered." Comm. v. Myers, 642 A.2d 1103,

1107 (Pa.Super.1994) (citing Comm. v. Egan, 469 A.2d 186, 189 (Pa.Super.1983) (en bane)).

       The reviewing court will evaluate the adequacy of the plea colloquy and the voluntariness of the

resulting plea by examining the totality of the circumstances surrounding the entry of that plea. Comm. v.

Muhammad, 794 A.2d 378 (Pa.Super.2002). Pennsylvania law presumes a defendant who entered a guilty

plea was aware of what he was doing, and the defendant bears the burden of proving otherwise. Comm. v.

Kpou, 153 A.3d 1020, 1023-24 (Pa. Super. Ct. 2016)(intemal citations omitted).

       First, Appellant completed an oral colloquy, under oath, on the record and he completed a written

colloquy with his attorney. (N.T. - Guilty Plea; D-2.) Appellant agreed on the record that his guilty plea

he negotiated with the Commonwealth was voluntary, knowing, and intelligent. The actual transcript

reads as follows:

       BY MS. ALLMAN:

               Q      Okay. Because you're entering a guilty plea, assuming the judge
                      accepts the plea and the agreed-upon sentence, your appeal would be
                      limited to four particular grounds. The first would be that your plea
                      was not voluntary, knowing, or intelligent. Do you understand that?

               A      Yes.

               Q      And what we're going through right now, both this form as well as
                      the questions that we're answering, those help a Court to know that
                      this was a knowing and understanding plea; do you understand that?

               A      Yes.

       (N.T. - Guilty Plea 16:17-17:4.) Furthermore, Appellant understood what his negotiated plea

connoted and the consequences, as outlined by the Pennsylvania Supreme Court in Rodgers supra.



                                                    6
        The record established that the Appellant had an understanding of what specific acts he is

admitting and whether they make out the crime charged, an understanding of the rights given up by

choosing not to put the state to its proof and that he had an understanding of the nature and extent of

punishment which may be imposed for the crime which the he admits committing. This Court has gone

through the Rodgers analysis in the instant Opinion as follows:

                              (1)     Specific acts the defendant is admitting

       Appellant had a full understanding of the acts for which he was admitting guilt upon entering the

plea agreement with the Commonwealth, which was also established on the record as follows:

       BY MS. LUPINACCI:

               Q       Mr. Leon, with regards to the state charges that you're pleading
                       guilty to today, the first one is Count 1, drug delivery resulting in
                       death. And that is for the overdose death where you had delivered
                       controlled substances to the victim in this case, Roger Korfmann, in
                       February, 2017, at the Hyatt Hotel in Upper Merion Township,
                       Montgomery County. Do you understand that those are the facts
                       with regards to that count that you're pleading guilty to?

               A       Yes.

               Q       With regards to Count 3 and Count 4, they are for two deliveries to
                       Roger Korfmann, the first one that took place on February 21, 2017.
                       And he traveled to Philadelphia, to your residence, and you had sold
                       him controlled substances on that date. And, with regards to Count
                       4, possession with intent to deliver, that count is for February 22nd
                       to the 23rd, 2017, when you traveled into Montgomery County and
                       had delivered controlled substances to Roger Korfmann. Do you
                       understand, for those two counts, they are the facts to which you are
                       pleading to?

               A       Yes.

(N.T. - Guilty Plea 19:7-20:4.) This portion of the record clearly indicated to Appellant the facts that

made the basis of the drug delivery resulting in death and possession with intent to deliver charges for

which he pled guilty. (Id.)



                              The rest of this page was intentionally left blank.


                                                       7
                                (2)    Understanding the rights given up

       It is also required under the law that a full understanding includes the rights a defendant is giving

up when entering a voluntary, intelligent, and knowing plea. Appellant was informed very specifically on

the record of the rights he would give up by choosing to go forward with a guilty plea as follows:

       BY MS. ALLMAN:

               Q      And now, Mr. Leon, despite that letter and the clear intentions
                      of the federal government, you do still understand that you and I
                      could have gone to a jury trial in the charges that would have
                      remained in Montgomery County, which would have been the
                      charges connected to the death of Mr. Korfmann?

               A      Yes.

               Q      And we would have picked that jury today together. And we
                      talked about what that would look like; correct?

               A      Yes.

               Q      And our ability to strike jurors who could not be fair as a matter
                      of law, but also to strike jurors because you and I had a
                      particular issue with them?

               A       Yes.

               Q      Okay. We also talked about the fact that the Commonwealth
                      would have had to prove every element of the crime charged
                      against you had we proceeded to trial?

               A      Yes.

               Q      And that you would have been presumed innocent until the
                      Commonwealth did meet that burden; correct?

               A      Yes.

               Q      And you also understand that you would not have had to testify
                      at that trial?

               A      Yes.

               Q      And, by entering this guilty plea, you're aware that you're giving
                      up all of those rights?

               A      Yes.

               Q      And that you are making an admission to guilt?

               A       Yes.

                                                     8
                                         [ ... ]
               Q      Okay. You also understand that by entering a guilty plea, not
                      only do you give up a lot of the rights to have a jury and to have
                      a jury decide your guilt, but you're also giving up a lot of your
                      appellate rights? Do you understand that?

               A      Yes.

       (N.T. - Guilty Plea 13:10-14:15, 15:12-17; see also D-1.)     This portion of the record shows the

defense attorney outlined Appellant's rights to a jury trial and the burden the Commonwealth held to

prove him guilty for which he was waiving upon entry of the guilty plea. (Id.)

                        (3)     Understanding nature and extent ofpunishment

       In order for there to be a full understanding and a valid plea, the defendant must be informed of

the nature and extent of punishment, which he was made abreast of on the record as follows:

       BY MS. LUPINACCI:

               Q      Okay. You also understand that at Count 1, which is charged as a
                      drug delivery resulting in death, even though it is graded as a first-
                      degree felony, it is punishable by a maximum sentence of 20 to 40
                      years' incarceration?

              A        Correct. Yes.

               Q      And, also, you understand that at Counts 3 and 4, which are charged
                      as possession with intent to deliver, that because of prior criminal
                      history, you could have looked at a potential sentence of 15 to 30
                      years on each of those counts?

              A       Yes.

                                                   [ ... ]

              Q       Based upon all of that, you also understand that the Commonwealth
                      extended an offer in Montgomery County to accept a guilty plea for
                      the terms that you've heard; correct?
                                                                                                            ,J
              A        Yes.
                      And those terms are 8 to 16 years, followed by a consecutive 4-year                    I
              Q
                      period of probation?

              A       Yes.




                                                             9
(N.T. - Guilty Plea 14:21-15-8, 11:16-23.) This portion of the record explains the potential range of

sentence prior to Appellant entering the plea, thus making his subsequent entry of the negotiated plea, a

knowing, voluntary, and intelligent plea.

       Furthermore, Appellant was not under the kind of pressure that would invalidate his guilty plea.

Of course, any defendant is going to feel some pressure when deciding whether to risk going to trial or to

accept a plea agreement where the outcome and possible consequences are certain. Specifically, Appellant

argues that his plea was not knowing, intelligent, or voluntary because of the deadline on the plea

provided by the Commonwealth and the possibility of federal charges. (Motion to Withdraw at 7.) This

particular issue, however, was covered in prodigious detail during the oral plea colloquy. Appellant had

sufficient time to make this decision and discuss anything with defense counsel before entering into a

guilty plea. Such was established on the record at the February 26, 2018 hearing as follows:

       BY THE COURT:

               Based on the changing dynamic, the offer that was made, and the interest of
               the U.S. Attorney's Office in having an answer today of whether or not this
               case was going to be resolved or going to be prosecuted federally, I did
               have Mr. Leon brought into the courtroom, gave him the opportunity -- for
               the past two hours -- to meet with his attorney exclusively in the courtroom,
               with family members present, as well as give counsel the opportunity to
               have Mr. Leon call any family members that he wished to while
               contemplating this decision.
                                                [ ... ]

               You have had, in addition to conversations with Ms. Allman ongoing
               throughout this case, the opportunity to speak with her both last Friday and
               for a few hours this morning. If while she's asking you questions at any
               point you need to speak with her privately, that is fine. Just let us know and
               I will give you the opportunity to speak with her privately as she's asking
               you these questions.
                                              [ ... ]

       BY MS. ALLMAN

               Q.     Okay. Sir, do you understand what you're charged with in this case,
                      that the Commonwealth had charged you with a drug delivery
                      resulting in death? Do you understand that?

               A:     Yes.

                                                     10
Q:    They'd also charged you with a number of other charges that
      involved drug deliveries, but also incidents within your home in
      Philadelphia; do you understand that?

A:    Yes.

Q:    And you and I have talked about the reason why Montgomery
      County was initially able to prosecute even those incidents that
      occurred in Philadelphia, because of the way the jurisdiction works
      and also because Philadelphia agreed to let Montgomery County
      prosecute?

A:    Yes.

Q:    You also understand that we had filed motions challenging some of
      the evidence that the Commonwealth had obtained in this case;
      correct?

A:    Yes.

Q:    And you and I had an opportunity on Friday to discuss the fact that,
      under Pennsylvania law, there is a fatal defect with the search
      warrant that was served upon your home?

A:    Yes.

Q:    And you understand that, because of that fatal defect -- namely a
      signature line was not signed by a magistrate -

A:    Yes.

Q:    -- that the search of your home, none of that evidence would have
      been admissible in Montgomery County or in any court m
      Pennsylvania?

 A:    Yes.

 Q:    However, we also discussed the bad news, which was that that
       exception in Pennsylvania law does not apply in federal law. And
       we discussed that matter; correct?

 A:    Yes.

 Q:    Namely, that that absent or missing signature would not stop the
       warrant from being valid under a federal standard.

 A:    Right. Yes.

 Q:    Thank you. We also discussed that the federal government had
       indicated an interest in pursuing several criminal charges against
                                    11
     you in connection with the drugs and gun found in your home in
     Philadelphia; and, specifically, they were looking at charging you
     under the United States Code, Title 18, Section 922 and 924. We
     talked about those; correct?

A:   Yes.

Q:   And then, additionally, under Title 21 of the United States Code,
     Section 841.

A:   Yes.

Q:   And we talked about because of your prior record and because the
     federal government has very different sentencing standards, that
     they would be seeking a mandatory minimum sentence of at least 20
     years of incarceration?

A:   Yes.

Q:   And we also talked about the fact that that's just the bottom number
     and that the sentence federally could have been substantially higher,
     and there was no way for me to tell you what that sentence would be
     in any sort of definite fashion, other than at least 20 years if
     convicted?

A:   Yes.
                                   [".]

Q    ... By making your admission today, are you admitting that you are,
     in fact, guilty of a drug delivery resulting in death and two counts of
     possession with intent to deliver?

A    Yes.

Q    Okay. Besides the issues that we've already discussed with regard to
     the federal government, has anyone forced or threatened you to
     enter this plea?

A    No.

Q    And is this of your own free will?

A    Yes.

Q    Have you and I had an opportunity to talk about this matter -- not
     just on Friday, but on other occasions?

A    Yes.


                                   12
               Q      And are you satisfied with the time that I've spent with you
                      discussing this matter?

               A      Yes.

               Q       And are you satisfied with my representation of you?

               A      Yes.

       (N.T. - Guilty Plea 4:4-14,7:9-16, 8:22-11:15, 14:21-15:8.) This portion of the record reflects that

Appellant entered the guilty plea knowingly, intelligently, and voluntarily. Appellant was given sufficient

time to make a decision. Likewise, Defendant was not under any duress and there were no promises made

that went unfulfilled. Nor were there any misrepresentations made to trick Appellant into entering a guilty

plea. Rather than addressing any concerns when he had the chance, Appellant now comes forward on

appeal claiming his plea was involuntary, which indicates to this Court that he is simply dissatisfied with

the consequences.

       "The law does not require that [the defendant] be pleased with the outcome of his decision to enter

a plea of guilty: All that is required is that his decision to plead guilty be knowingly, voluntarily, and

intelligently made." Comm. v. Willis, 68 A.3d 997, 1002 (Pa.Super.2013) (quotation and citation

omitted); see also Comm. v. Pollard, 832 A.2d 517, 522 (Pa.Super.2003) (holding defendant's appeal

frivolous). Otherwise, a plea will be considered a manifest injustice by a sufficient showing of prejudice

by a defendant. See Pollard, 832 A.2d at 522. In analyzing whether a plea is knowing, voluntary, and

intelligent, the "law presumes that a defendant who enters a guilty plea was aware of what he was doing."

Id. at 523 (citation omitted). Likewise, a defendant "may not later assert grounds for withdrawing the

plea which contradict the statements he made at his plea colloquy." Id.

       Instantly, Appellant was fully informed and examined on the record on February 26, 2018. (See

generally N.T. - Guilty Plea.) Appellant was aware of the maximum sentence he would face if found

guilty at trial, as well as his absolute right to go to jury trial where the Commonwealth would have the

burden of proving his guilt beyond a reasonable doubt. (Id. at 14-15.) Moreover, Appellant acknowledged

that he reviewed and understood all of his rights described to him on the written guilty plea form. (Id at
                                                    13
18:3-11.) Appellant may not be satisfied with the results of his guilty plea, but that does not mean his plea

was not voluntary, intelligent, and knowing.

                                                     CONCLUSION

       Wherefore, the reasons stated above, this Court's final decision was proper and should be

affirmed.




                                                               BYTHE C�UR,'         n
                                                               G..o�-----. .
                                                               GAIL A. WEILHEIMER,                  J.


Copies Sent on November            .-1 , 2018, to:
Superior Court Prothonotary
DA's Office -Appellate Division

            ,)
Defense Counsel, Lee Awbrey, Esq.

 AA�Vl/11/ (JfJ"414
   I        i   I   ""Ji   .
                               2




                                                          14